 1                                                                                        O
                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   MEGAN SAVINOVICH and WALTER                  Case № 2:19-CV-07587-ODW
     SAVINOVICH III,                              (MAAx)
12
                        Plaintiffs,
13
                                                  ORDER GRANTING IN PART
14
           v.
                                                  MOTION TO AMEND [11] AND
15   SUBARU OF AMERICA, INC. et al.,              GRANTING MOTION TO REMAND
                                                  [12]
16                      Defendants.
17    I.   BACKGROUND
18         Plaintiffs Megan Savinovich and Walter Savinovich III (“Plaintiffs”) initiated
19   this lemon law action against Defendant Subaru of America (“Defendant”) in the
20   Superior Court of California, County of Los Angeles, on July 30, 2019. (Notice of
21   Removal (“Removal”) ¶ 1, ECF No. 1; Decl. of Danielle N. Duarte (“Duarte Decl.”),
22   Ex. A (“Compl.”), ECF No. 1-2.) Plaintiffs brought a total of six causes of action, five
23   under the California Song-Beverly Consumer Warranty Act (“Song-Beverly”) and one
24   under the federal Magnuson-Moss Warranty Act (“MMWA”). (Compl. ¶¶ 7–45.) On
25   August 30, 2019, Defendant removed the action to this Court on the basis of federal
26   question subject matter jurisdiction. (Removal ¶¶ 3, 7–9.)
27         Plaintiffs move to amend the complaint to (1) dismiss the MMWA claim and
28   (2) join Subaru of Santa Cruz as a defendant. (Mot. Amend, ECF No. 11.) Plaintiffs
 1   also move to remand the action for lack of subject matter jurisdiction, subsequent to
 2   the Motion to Amend. (Mot. Remand, ECF No. 12.) Both motions have been fully
 3   briefed. (See ECF Nos. 13–16.)1
 4   II.    DISCUSSION
 5          Federal courts have subject matter jurisdiction only as authorized by the
 6   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
 7   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Federal courts have original
 8   jurisdiction where an action arises under federal law or where each plaintiff’s
 9   citizenship is diverse from each defendant’s citizenship and the amount in controversy
10   exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). Federal courts have supplemental
11   jurisdiction over other claims that are “so related to claims in the action within” the
12   court’s original jurisdiction “that they form part of the same case or controversy.” 28
13   U.S.C. § 1367(a).       “The district court[] may decline to exercise supplemental
14   jurisdiction over a claim . . . if . . . the district court has dismissed all claims over
15   which it has original jurisdiction.” Id. § 1367(c)(3); see also Acri v. Varian Assoc.,
16   Inc., 114 F.3d 999, 1000 (9th Cir. 1997).
17          Courts “should freely give leave [to amend] when justice so requires.” Fed. R.
18   Civ. P. 15(a)(2). Courts may decline to grant leave to amend only where the opposing
19   party puts forward “strong evidence” of undue prejudice, or bad faith or dilatory
20   motive on the part of the moving party. Foman v. Davis, 371 U.S. 178, 182 (1962);
21   Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir.
22   2013). “Absent prejudice, or a strong showing of any of the remaining Foman factors,
23   there exists a presumption under Rule 15(a) in favor of granting leave to amend.”
24   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
25          To begin, Plaintiffs seek leave to amend to dismiss their MMWA claim.
26   Defendant has not demonstrated, let alone put forward “strong evidence,” that it will
27
     1
28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
 1   suffer undue prejudice if the MMWA claim is dismissed, or that Plaintiffs are acting in
 2   bad faith or have a dilatory motive for seeking to dismiss the MMWA claim. See
 3   Sonoma Cty., 708 F.3d at 1118. Indeed, Defendant does not object to dismissal of the
 4   MMWA claim, although it prefers dismissal be with prejudice.          (Opp’n to Mot.
 5   Amend 2, ECF No. 14.) As leave to amend should be “freely given” and this matter is
 6   still in the early pleading stages, the Court GRANTS Plaintiffs’ Motion to Amend to
 7   the extent it seeks to dismiss the MMWA cause of action. (See Mot. Amend 12–13.)
 8   Accordingly, the Court dismisses the MMWA without prejudice.
 9          The MMWA claim provided the sole basis for the Court’s original jurisdiction.
10   (See Removal 3, 7–9.) As it has been dismissed, the Court declines to exercise
11   supplemental jurisdiction over Plaintiffs’ remaining claims and remand is appropriate.
12   See 28 U.S.C. 1367(c)(3). Accordingly, the Court does not reach Plaintiffs’ other
13   arguments, i.e. for joinder of Subaru of Santa Cruz as a necessary party. (See Mot.
14   Amend 4–12.)
15   III.   CONCLUSION
16          For the reasons discussed above, the Court GRANTS IN PART Plaintiffs’
17   Motion to Amend (ECF No. 11) and dismisses the MMWA claim, and GRANTS
18   Plaintiffs’ Motion to Remand (ECF No. 12). The Court thus REMANDS this action
19   to the Superior Court of the State of California, County of Los Angeles, Stanley Mosk
20   Courthouse, 111 N. Hill Street, Los Angeles, CA 90012, Case No. 19STCV26490.
21
22          IT IS SO ORDERED.
23
24          January 13, 2020
25
26                               ____________________________________
27                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
28




                                                3
